DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b).  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 8 requires the step of allowing said polish formulation and water mixture to air dry.  However, the specification does not 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9925556 in view of its specification.  Although the claims at issue are not identical, they are not patentably distinct from each other because ‘556 teaches a method of applying a wax formulation (polish) to a vehicle comprising connecting a water hose to a siphon sprayer with a wax formulation container, pouring wax into said container, allowing water to flow to siphon the wax formulation, and spraying said wax formulation onto said vehicle; where the wax formulation is diluted with water, and cationically charged (see claim 1), or anionically or nonionically charged (col. 2, lines 64-68).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arevalo et al US 2005/0284960 in view of Sutton US 4354871.
Per claim 1, Arevalo teaches a process of coating a vehicle [0001] with a wax (polish [0024]), comprising the steps of connecting a water hose to a siphon sprayer [0009], having a wax container [0009], allowing water to flow from the water source through said water hose and through said siphon sprayer [0009] (see abstract), and siphoning said wax formulation up from the siphon-sprayer to mix with said flowing water [0009], and spraying the mixture onto the vehicle [0001]. 
Arevalo is silent regarding the polish or wax being an emulsion.  Sutton teaches a cleaner polish composition that leaves excellent gloss and cleaning properties (abstract), wherein the composition can be a wax and/or silicone emulsion (see abstract).  It would have been obvious to one of ordinary skill in the art to have used an emulsion as the polish because Sutton teaches that such a wax medium is known and used in the art of polishing and bringing gloss to an object (abstract).
Per claim 2, the water of Arevalo would necessarily and inherently decrease the viscosity of the wax.
Per claim 3, Sutton teaches a wax emulsion (abstract).
Per claim 4, Sutton teaches a silicone emulsion (abstract).

Per claim 9, Arevalo and Sutton teach all the limitations of claim 1.  Arevalo does not teach any buffing or wiping, and as such, the claim is interpreted as being performed without buffing or wiping.  Alternatively, it would have been obvious to one of ordinary skill in the art to have utilized an alternative means for rubbing or drying as desired. 

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arevalo et al US 2005/0284960 in view of Sutton US 4354871, as applied above, further in view of Jordan et al US 2005/0155515.
Per claim 8, Arevalo and Sutton teach all the limitations of claim 1, the rejection of which is incorporated here.  Arevalo does not teach any buffing or wiping, but is silent regarding air drying.  Jordan teaches that a car wash liquid wax that is sprayed onto the vehicle can be allowed to drip dry or dried with an air blower (both interpreted as air drying) [0006].  It would have been obvious to one of ordinary skill in the art to have utilized these conventional wax drying methods (e.g., air drying) with a reasonable expectation for success and predictable results, because Jordan teaches that such a process is known to dry waxes on vehicles.

Other Related Art
It is noted here that Martin et al US 5882387 and van der Linde US 4398953 (not relied upon or required by the rejection above) are considered relevant and pertinent art.

Response to Arguments
Applicant's arguments filed 2/16/21 have been fully considered but they are not persuasive. 

Applicant has argued that the claims have been amended to overcome the 112 issue.  However, claim 8 has not been amended and remains rejected as stated above.
Applicant’s arguments regarding the 35 USC 103 rejection is not persuasive.  Applicant has not presented any specific or tangible arguments regarding the rejection; as such, the rejection is maintained above.  Claim 9 is reincluded with the set of claims and has been finally rejected above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352. The examiner can normally be reached M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN T LEONG/Primary Examiner, Art Unit 1715